
  Romania 1991 (rev. 2003)
  
  

  

  


TITLE I. GENERAL PRINCIPLES



Article 1. The Romanian State




1. Romania is a national state, sovereign and independent, unitary and indivisible.




2. The form of government of the Romanian state is the Republic.




3. Romania is a democratic and social state, governed by the rule of law, in which human dignity, the citizen's rights and freedoms, the free development of human personality, justice and political pluralism represent supreme values, in the spirit of the democratic traditions of the Romanian people and the ideals of the Revolution of December 1989, and shall be guaranteed.




4. The State shall be organized based on the principle of the separation and balance of powers-legislative, executive and judicial-within the framework of constitutional democracy.




5. In Romania, the supremacy of the Constitution and the observance of the Constitution and the laws shall be mandatory.



Article 2. Sovereignty




1. National sovereignty shall reside within the Romanian people which shall exercise it through its representative bodies, resulting from free, periodical and fair elections, as well as by referendum.




2. No group or individual may exercise sovereignty on its own behalf.



Article 3. The Territory




1. The territory of Romania is inalienable.




2. The borders of the country are established by organic law, in accordance with the principles and other generally acknowledged norms of international law.




3. Administratively, the territory is organized in communes, cities, and counties. According to the law, some cities are proclaimed municipalities.




4. Foreign populations may not be displaced or colonized on the territory of the Romanian state.



Article 4. The Unity of the People and Equality Among Citizens




1. The State is founded upon the unity of the Romanian people and the solidarity of its citizens.




2. Romania is the common and indivisible homeland of all its citizens regardless of race, ethnic origin, language, religion, sex, opinion, political allegiance, wealth, or social origin.



Article 5. Citizenship




1. Romanian citizenship may be acquired, preserved, and lost in accordance with the provisions stipulated by the relevant organic law.




2. Romanian citizenship cannot be taken away from anyone who acquired it at birth.



Article 6. The Right To Identity




1. The state recognizes and guarantees for members of the national minorities the right to preserve, develop, and express their ethnic, cultural, linguistic, and religious identity.




2. The protective measures taken by the state to preserve, develop, and express the identity of the members of the national minorities shall be in accordance with the principles of equality and nondiscrimination in relation to the other Romanian citizens.



Article 7. Romanians Abroad


The state supports the strengthening of links with Romanians outside the country's borders and works for the preservation, development, and expression of their ethnic, cultural, linguistic, and religious identity, by respecting the legislation of the state of which they are citizens.



Article 8. Pluralism and Political Parties




1. Pluralism is a condition and a guarantee of constitutional democracy in Romanian society.




2. Political parties are established and carry out their activity under the conditions of the law. They contribute to the definition and expression of the citizens' political will, respecting national sovereignty, territorial integrity, the rule of law, and the principles of democracy.



Article 9. Trade Unions, Employers' Associations, and Vocational Associations


Trade unions, employers' associations, and vocational associations shall be established and shall carry out their activity according to their respective statutes, in conformity with the law. They shall contribute to the protection of their members' rights and the promotion of their vocational, economic and social interests.



Article 10. International Relations


Romania maintains and develops peaceful relations with all states and, in this framework, relations of good neighborliness based on the principles and generally accepted norms of international law.



Article 11. International Law and Domestic Law




1. The Romanian state pledges to fulfill to the letter and in good faith the obligations resulting from the treaties to which it is a party.




2. The treaties ratified by Parliament in accordance with the law are part of the domestic legal order.




3. If a treaty to which Romania is to become a party comprises provisions contrary to the Constitution, its ratification shall only take place after the revision of the Constitution.



Article 12. National Emblems




1. Romania's flag is tricolor; it consists of three vertical stripes: blue, yellow, and red, in this order, from the mast.




2. The national day of Romania is 1 December.




3. The national anthem of Romania is "Romanians, Awake."




4. The coat of arms of the country and the state seal are established by organic laws.



Article 13. Official Language


In Romania, the official language is Romanian.



Article 14. The Capital


The capital of Romania is the Municipality of Bucharest.



TITLE II. FUNDAMENTAL RIGHTS, FREEDOMS, AND DUTIES



CHAPTER I. Common Provisions



Article 15. Universality




1. All citizens enjoy the rights and freedoms granted to them by the Constitution and other laws and have the duties stipulated by them.




2. The law produces legal effects only for the future, with the exception of more favorable criminal or administrative laws.



Article 16. Equality of Rights




1. Citizens are equal before the law and before public authorities, with no privileges and with no discrimination.




2. No one is above the law.




3. Access to public, civil, or military offices and honors is granted, in accordance with the law, to persons of Romanian citizenship with a domicile in the country. The Romanian State shall guarantee equal opportunities for men and women to accede to such offices and honors.




4. After Romania's accession to the European Union, the Union's citizens who comply with the requirements of the relevant organic law have the right to vote and to stand as candidates in the elections to the local public administration bodies.



Article 17. Romanians Citizens Abroad


Romanian citizens abroad shall enjoy the protection of the Romania state and shall fulfill their duties, except those which require their presence in the country.



Article 18. Aliens and Stateless Persons




1. Aliens and stateless persons residing in Romania shall enjoy the general protection of persons and property guaranteed by the Constitution and other laws.




2. The right to asylum is granted and withdrawn in the conditions defined by the law, on observance of the international conventions and treaties to which Romania is a party.



Article 19. Extradition and Expulsion




1. A Romanian citizen may not be extradited or expelled from Romania.




2. By derogation from the provisions of paragraph 1, Romanian citizens can be extradited under the international agreements Romania is a party to, in accordance with the law and on the basis of reciprocity.




3. Aliens and stateless persons may be extradited only on the basis of an international convention or under conditions of reciprocity.




4. Expulsion and extradition shall be decided upon by the organs of justice.



Article 20. International Human Rights Treaties




1. Constitutional provisions on the rights and freedoms of citizens shall be interpreted and applied in accordance with the Universal Declaration on Human Rights and with other treaties and pacts to which Romania is a party.




2. In case of an inconsistency between domestic law and the international obligations resulting from the covenants and treaties on fundamental human rights to which Romania is a party, the international obligations shall take precedence, unless the Constitution or the domestic laws contain more favorable provisions.



Article 21. Free Access to Justice




1. Any person may appeal to the organs of justice for the protection of his/her rights, freedoms, and legitimate interests.




2. No law may impede the exercise of this right.




3. All parties shall be entitled to a fair trial and to the resolution of their cases within a reasonable time.




4. Special administrative jurisdictions are elective and free of charge.



CHAPTER II. Fundamental Rights and Freedoms



Article 22. The Right to Life and to Physical and Mental Well-Being




1. A person's right to life and to physical and mental well-being are guaranteed.




2. No one shall be subjected to torture or to any kind of inhuman or degrading punishment or treatment.




3. Capital punishment is prohibited.



Article 23. Individual Freedom




1. Individual freedom and personal security are inviolable.




2. The search for, detention, or arrest of a person is allowed only in cases specified by law and according to the procedure established by law.




3. The period of detention may not exceed 24 hours.




4. Preventive custody shall be ordered by a judge and only in the course of criminal proceedings.




5. In the course of criminal proceedings, preventive custody may be ordered for a maximum period of 30 days, which may be extended for further periods of up to 30 days each; the overall length of the custody shall not exceed a reasonable term, and not last longer than 180 days.




6. After the lawsuit has begun, the court is obliged, in accordance with the law, to check, on a regular basis and no later than 60 days, the lawfulness and grounds of the preventive custody, and to order at once the release of the defendant if the grounds for the preventive custody no longer exist and if the court finds no new grounds which could justify the extension of the custody.




7. The decisions by a court of law on preventive custody are subject to the legal proceedings provided for by law.




8. The person detained or arrested shall be promptly informed, in the language which he/she understands, of the reasons for his/her detention or arrest and of the charges against him, as soon as possible; he/she will be informed of the charges only in the presence of a counsel chosen by him or appointed by the judge.




9. The release of a detained or arrested person shall be mandatory if the reasons for the detention or arrest have ceased to exist, as well as in other circumstances defined by the law.




10. A person under preventive arrest has the right to ask for provisional release, under judicial control or on bail.




11. A person is considered innocent until the final pronouncement of the sentence.




12. Punishment can be imposed or executed only on a legal basis and in the conditions defined by the law.




13. Sanctions which deprive a person of its freedom can only be based on criminal grounds.



Article 24. The Right to Defense Counsel




1. The right to defense counsel is guaranteed.




2. Throughout the trial, the parties have the right to be assisted by a chosen or court appointed counsel.



Article 25. Free Movement




1. The right to free movement in the country and abroad is guaranteed. The law determines the conditions for the exercise of this right.




2. Every citizen is assured of the right to establish his/her domicile or residence anywhere in the country, to emigrate, as well as to return to the country.



Article 26. Private and Family Life




1. Public authorities shall respect and protect private and family life.




2. Every person is free to do whatever he/she wants to do, as long as he/she does not violate the rights and freedoms of other persons, public order, or the standards of public morality.



Article 27. Inviolability of Domicile




1. The domicile and the residence are inviolable. No one may enter or stay in the domicile or residence of a person without the latter's consent.




2. A derogation from the provisions of paragraph 1 may be made, in accordance with the law, for the following purposes:







a.
in order to execute an arrest warrant or a court decree;






b.
in order to remove a threat to a person's life, physical integrity, or property assets;






c.
in order to defend national security or public order;






d.
in order to prevent the spread of an epidemic.






3. Searches may only be ordered by a judge and have to be carried out in the terms and forms established by the law.




4. Searches during night time shall be prohibited, except in cases of a flagrante delicto.



Article 28. Confidentiality of Correspondence


The confidentiality of letters, cables, and other mail, and of telephone conversations and other means of communication is inviolable.



Article 29. Freedom of Conscience




1. Freedom of thought and opinion, as well as the freedom of religious belief, may not be restricted in any way. No one can be forced to adopt an opinion or to espouse a religious belief contrary to his/her convictions.




2. Freedom of conscience is guaranteed; it must be expressed in a spirit of tolerance and mutual respect.




3. All religions are free and organized in accordance with their own statutes, under the terms defined by the law.




4. All forms, means, acts, or actions of religious enmity are prohibited in the relationship between the cults.




5. The religious sects are autonomous in relation to the state and enjoy its support, which includes measures facilitating religious assistance in the Army, in hospitals, penitentiaries, asylums, and orphanages.




6. Parents or guardians have the right to ensure, in accordance with their own convictions, the education of minor children for whom they are responsible.



Article 30. Freedom of Expression




1. The freedom to express ideas, opinions, and beliefs, and the freedom of creation in any form-orally, in writing, through images, by means of sound, or by any other means of public communication-are inviolable.




2. Censorship of any kind is prohibited.




3. Freedom of the press also includes the freedom to establish publications.




4. No publication may be banned.




5. The law may oblige the mass media to account publicly for the sources of their financing.




6. The exercise of the freedom of expression shall be without prejudice to the dignity, honor or privacy of an individual, or to his/her right to his/her own image.




7. Any defamation of the country and the nation; any incitement to a war of aggression, to ethnic, racial, class or religious hatred, any incitement to discrimination, territorial separatism or public violence as well as any obscene acts contrary to public morals shall be prohibited by law.




8. The civil responsibility for any information or creation made public will be borne by the editor or the producer, author, or organizer of an artistic show, by the owner of the means of reproduction, the radio station, or the television station under the terms established by the law. Indictable press offenses shall be established by the law.



Article 31. The Right to Information




1. A person's right to have access to any information of public interest may not be curtailed.




2. Public authorities are under a duty to provide citizens with correct information concerning public affairs and matters of personal interest falling within their respective jurisdiction.




3. The exercise of the right to information shall be without prejudice to measures which are taken to protect the youth or national security.




4. The public and private mass media organs must ensure that public opinion receives correct information.




5. The public services of radio and television are autonomous. They must guarantee that significant social and political groups have the right to broadcast. The organization of these services and the monitoring of their activity by Parliament are regulated by organic law.



Article 32. The Right to Education




1. The right to education is ensured through compulsory general education, high school and vocational education, higher education, and other forms of instruction and advanced training.




2. The language of instruction, on all levels, is the Romania language. Under the conditions of the law, an international language can also be the language of instruction.




3. The right of members of ethnic minorities to learn their mother tongue and the right to be taught in this language are guaranteed; the means of exercising these rights are established by law.




4. State education shall be free in accordance with the law. The State shall grant social scholarships to children or young people coming from disadvantaged families or state institutions, as stipulated by the law.




5. Education at all levels shall take place in state, private, or confessional institutions, according to the law.




6. The autonomy of universities is guaranteed.




7. The state will ensure freedom of religious education in accordance with the specific requirements of each faith. In the state schools, religious education is organized an guaranteed by law.



Article 33. Access to culture




1. The access to culture is guaranteed in accordance with the law.




2. A person's freedom to develop his/her spirituality and to get access to the values of national and universal culture shall not be limited.




3. The State has to make sure that spiritual identity is preserved, national culture is supported, arts are stimulated, cultural legacy is protected and preserved, contemporary creativity is developed, and Romania's cultural and artistic values are promoted throughout the world.



Article 34. The Right to Health Care




1. The right to health care is guaranteed.




2. The state is obliged to take measures to ensure hygiene and public health.




3. The organization of the medical care and social insurance systems in case of illness, accidents, childbirth, and recovery, the supervision of the exercise of the medical professions and of paramedical activities, as well as other measures for the protection of the individual's physical and mental health are established by law.



Article 35. Right to a Healthy Environment




1. The State recognizes the right of every person to a healthy, well-preserved and balanced environment.




2. The State shall provide the legislative framework for the exercise of such right.




3. Natural and legal persons have a duty to protect and improve the environment.



Article 36. The Right To Vote




1. Citizens who are 18 years of age or older as of election day have the right to vote.




2. Retarded or mentally-disturbed persons deprived of the right to vote, as well as persons sentenced by final judicial decision to the loss of voting rights, do not have the right to vote.



Article 37. The Right To Be Elected




1. Citizens entitled to vote, who fulfill the conditions specified in Article 16, paragraph 3, have the right to be elected, unless they are prohibited from forming political parties in accordance with Article 40, paragraph 3.




2. Candidates must be at least 23 years of age by or on election day to be elected to the Chamber of Deputies or to the local public administration bodies, at least 33 years of age to be elected to the Senate, and at least 35 years to be elected to the office of President of Romania.



Article 38. Right to Be Elected to the European Parliament


After Romania's accession to the European Union, Romanian citizens shall have the right to vote and to stand as candidates in elections to the European Parliament.



Article 39. Freedom of Assembly


Meetings, demonstrations, parades, or any other form of assembly are free and may be organized and held only in a peaceful manner, without any kind of weapons.



Article 40. Freedom of Association




1. Citizens may freely establish and adhere to political parties, trade unions, employers' associations and other forms of association.




2. Parties or organizations which by their objectives or activities militate against political pluralism, the principle of rule of law, or the sovereignty, integrity, or independence of Romania, are unconstitutional.




3. Judges of the Constitutional Court, people's advocates, judges and prosecutors, active members of the Armed Forces, policemen and other categories of civil servants determined by an organic law shall not be members of political parties.




4. Associations of a secret nature are prohibited.



Article 41. Labor and the Social Protection of Labor




1. The right to work shall not be restricted. Everyone has the right to freely choose his/her profession, trade or occupation, as well as work place.




2. All employees are entitled to measures of social protection. Such measures concern employees' safety and health, working conditions for women and young people, the establishment of a national minimum wage, the weekly time off, paid annual holidays, work under difficult or special conditions, and other specific situations, as defined by law.




3. The maximum duration of a working day is 8 hours on average.




4. Women receive the same pay as men for equal work.




5. The right to collective bargaining and the binding nature of collective agreements are guaranteed.



Article 42. The Prohibition of Forced Labor




1. Forced labor is prohibited.




2. The following do not constitute forced labor:







a.
activities in the military service or activities which, in accordance with the law, are carried out in lieu thereof due to religious or conscience-related reasons;






b.
work which is carried in normal conditions by a person which has received a sentence during detention or conditional release;






c.
activities necessary in order to deal with a natural disaster or some other danger, or which result from normal civil obligations established by law.





Article 43. The Right to Strike




1. Employees have a right to strike to protect their professional, economic, and social interests.




2. The law establishes the conditions and limits for the exercise of this right as well as the guarantees required for the maintenance of essential public services.



Article 44. Right to Private Property




1. The right to property and the financial claims against the state are guaranteed. The content and limitations of these rights are defined by law.




2. Private property shall be equally guaranteed and protected by the law, irrespective of who owns it. Foreign and stateless persons may acquire private property of land only under the terms resulting from Romania's accession to the European Union and from other international agreements to which Romania is a party, on the basis of reciprocity and in accordance with the provisions of the relevant organic law, as well as by lawful inheritance.




3. No one may be deprived of his/her property, except for a reason of public interest, specified by law, with just and prior compensation.




4. Nationalizations and all other forcible transfers of assets into public ownership based on the owner's social, ethnic, religious or political status or other discriminatory features are prohibited.




5. The public authorities may use any land for projects in the public interest, with the obligation of compensating the owner for resulting damages to the soil, plants, buildings, or any other damage caused by them.




6. In the case of dispute, the compensations provided for in paragraphs 3 and 5 will be determined by mutual agreement with the owner or by the organs of justice.




7. The right to own property implies an obligation to comply with duties related to environmental protection and ensuring good neighborliness and to carry out other obligations which, by law or tradition, are incumbent upon the property owner.




8. Legally acquired property cannot be confiscated. Property is presumed to have been acquired legally.




9. Any item intended for, used in or resulting from a crime or infringement of the law may be confiscated only in accordance with the provisions of the law.



Article 45. Economic Freedom


The free access to an economic activity, to free enterprise and to their exercise in the terms defined by the law are guaranteed.



Article 46. The Right of Inheritance


The right of inheritance is guaranteed.



Article 47. The Standard of Living




1. The state is obliged to take measures for economic development and social protection which will ensure that citizens have a decent standard of living.




2. Citizens have the right to pensions, paid maternity leave, medical care in public health centers, unemployment benefits, and other forms of public or private social security, as provided by the law. Citizens have the right to social assistance in accordance with the law.



Article 48. The Family




1. The family is based on a freely consented marriage by the spouses, their full equality, and the right and duty of the parents to raise, educate, and instruct their children.




2. The conditions in which marriages may be contracted, dissolved, and annulled are established by law. A religious marriage ceremony can be celebrated only after the civil ceremony.




3. Children born outside marriage enjoy equal rights as those born in marriage.



Article 49. Protection of Children and Youth




1. Children and youth will enjoy special protection and assistance in realizing their rights.




2. The state shall grant benefits for children and provide aid for the care of sick or handicapped children. Other forms of social protection for children and youth shall be determined by law.




3. The exploitation of minors and their employment in activities which might be harmful to their health or morals or which might endanger their life or normal development are prohibited.




4. Minors under the age of 15 cannot be hired as employees.




5. Public authorities have the duty to contribute to ensuring conditions for the free participation of the youth in the political, social, economic, cultural, and sports life of the country.



Article 50. Protection of Disabled Persons


Disabled persons shall enjoy special protection. The State shall ensure the implementation of a national policy of equal opportunities, disability prevention and treatment, so that disabled persons can take part effectively in community life, while respecting the rights and obligations of their parents or legal guardians.



Article 51. The Right to Petition




1. Citizens have the right to address petitions to public authorities solely in the name of the signers of the petitions.




2. Legally constituted organizations have the right to petition exclusively in the name of the collectivity which they represent.




3. The exercise of the right to petition is exempt from tax.




4. Public authorities have the obligation to respond to petitions by the deadlines and under the conditions specified by law.



Article 52. The Rights of Persons Suffering Damage at the Hands of Public Authority




1. Any person whose rights or legitimate interests have been infringed by a public authority, through an administrative act or as a result of the failure to have a request resolved within the period prescribed by law, is entitled to have the right in question or the legitimate interest recognized and the act annulled and to receive compensation for the damages.




2. The conditions and limitations for the exercise of this right will be determined by statutory law.




3. The State is financially liable for any damages caused by judicial errors. The State liability is established under the terms defined by the law and does not exclude the liability of those judges who have acted in bad faith or were grossly negligent.



Article 53. Restrictions on the Exercise of Certain Rights or Freedoms




1. The exercise of certain rights or freedoms may be restricted only by law and only if this is necessary, as the case may be, to defend national security, public order, health, or public morals, or the rights and freedoms of citizens; to investigate a crime; or to prevent the consequences of a natural calamity, a disaster or a particularly severe catastrophe.




2. The restriction can only be imposed if it is necessary in a democratic society. The measure must be proportionate to the situation which caused it, has to be applied in a non-discriminatory manner and may not eliminate the right or freedom in question.



CHAPTER III. Basic Duties



Article 54. Loyalty to the Country




1. Loyalty to the country is a sacred duty.




2. Citizens entrusted with public functions and military men are responsible for faithfully fulfilling their duties and, for this purpose, will take the oath required by law.



Article 55. The Defense of the Country




1. Citizens have the right and obligation to defend Romania.




2. The terms for the fulfillment of the military duties are established by organic law.




3. Citizens may be conscripted from the age of 20 and up to the age of 35, except for volunteers, under the terms established by the organic law.



Article 56. Financial Contributions




1. Citizens are under obligation to contribute to public expenditure by means of fees and taxes.




2. The legal tax system must ensure a just distribution of fiscal duties.




3. Any other levies are prohibited, apart from those determined by law in exceptional circumstances.



Article 57. The Exercise of Rights and Freedoms


Romanian citizens, foreign citizens, and stateless persons must exercise their constitutional rights and freedoms in good faith, without violating the rights and freedoms of others.



CHAPTER IV. The People's Attorney



Article 58. Appointment and Role




1. The People's Attorney is appointed for a five-year-term, for the purpose of defending the rights and freedoms of individuals. The deputies of the People's Attorney shall have specialized fields of activity.




2. The People's Attorney and his/her deputies shall not perform any other public or private functions, with the exception of teaching functions in the higher education system.




3. The organization and functioning of the office of People's Attorney shall be regulated by organic law.



Article 59. Exercise of functions




1. The People's Attorney shall exercise his/her functions ex officio or at the request of persons whose rights and freedoms have been infringed, within the limits established by law.




2. Public authorities are under obligation to provide the necessary support to the People's Attorney in the exercise of his/her duties.



Article 60. Report to Parliament


The People's Attorney reports to the two chambers of Parliament annually or at their request. The reports may contain recommendations concerning legislation or other measures designed to protect the rights and freedoms of the citizens.



TITLE III. PUBLIC AUTHORITIES



CHAPTER I. Parliament



Section 1. Organization and Operation



Article 61. Role and Structure




1. The Parliament is the highest representative body of the Romanian people and the sole legislative authority in the country.




2. The Parliament is composed of the Chamber of Deputies and the Senate.



Article 62. Election of the Chambers




1. The Chamber of Deputies and the Senate are elected by universal, equal, direct, secret, and free suffrage, in accordance with the electoral law.




2. Organizations of citizens belonging to national minorities which fail to obtain the number of votes necessary to be represented in Parliament have the right to one deputy seat each, in accordance with the electoral law. Citizens of an ethnic minority may be represented by only one organization.




3. The number of deputies and senators is determined by the election law on the basis of the population of the country.



Article 63. Term of Office




1. The Chamber of Deputies and the Senate are elected for four-year-terms, which are extended by law [de jure] in the event of mobilization, war, siege or emergency until such situation has ceased to exist.




2. Elections for the Chamber of Deputies and the Senate are held no later than three months after the expiry of their term or the dissolution of Parliament.




3. The newly elected Parliament will be convened by the President of Romania no later than 20 days after the elections.




4. The term of the Chambers is prolonged until the new Parliament legally convenes. During this period the Constitution cannot be revised, nor can any organic laws be adopted, amended, or repealed.




5. Government bills or legislative proposals which were on the agenda of the preceding Parliament will be carried over into the new Parliament.



Article 64. Internal Organization




1. The organization and operation of each chamber are determined by its rules of procedure. The financial resources of the Chambers are specified in the budgets approved by them.




2. Each chamber elects its permanent bureau. The President of the Chamber of Deputies and the President of the Senate are elected for the duration of the term of the Chambers. The other members of the permanent bureaus are elected at the beginning of each session. The members of the permanent bureaus can be recalled before the term expires.




3. The deputies and senators can organize in parliamentary groups in accordance with the rules of procedure of each chamber.




4. Each chamber establishes its own permanent committees and may set up investigative committees or other special committees. The chambers may set up joint committees.




5. The permanent bureaus and the parliamentary committees shall be established so as to reflect the political composition of each Chamber.



Article 65. Sessions of the Chambers




1. The Chamber of Deputies and the Senate meet in separate sessions.




2. The chambers may also meet in joint sessions, in conformity with the rules of procedure adopted by majority vote of the Deputies and Senators, in order to:







a.
receive the message of the President of Romania;






b.
approve the state budget and the state social security budget;






c.
declare general or partial mobilization;






d.
declare a state of war;






e.
suspend or cease military hostilities;






f.
approve the national strategy of homeland defense;






g.
examine reports of the Supreme Council of National Defense;






h.
appoint, upon proposal by the President of Romania, the directors of the intelligence services and exercise control over the activity of those services;






i.
appoint the People's Attorney;






j.
establish the status of the Deputies and Senators, their compensation and other rights;






k.
discharge other duties which, in accordance with the Constitution or the rules of procedure, are performed in joint session.





Article 66. Sessions




1. The Chamber of Deputies and the Senate meet in two regular sessions a year. The first session begins in February and may not extend beyond the end of June. The second session begins in September and may not extend beyond the end of December.




2. The Chamber of Deputies and the Senate also meet in extraordinary sessions, at the request of the President of Romania, of the permanent bureau of each Chamber, or at least one-third of the deputies or senators.




3. The Chambers are convened by their presidents.



Article 67. Parliamentary Decisions and Legal Quorum


The Chamber of Deputies and the Senate adopt laws, decisions, and motions with a majority of the members present.



Article 68. Public Nature of the Sessions




1. The sessions of the two Chambers are public.




2. The Chambers can decide to hold certain sessions in camera.



Section 2. The Status of Deputies and Senators



Article 69. The Representative Mandate




1. The deputies and senators are at the service of the people in exercising their mandate.




2. Any imperative mandate is null.



Article 70. The Mandate of Deputies and Senators




1. Deputies and Senators begin to exercise their functions on the date on which the Chamber of which they are members is legally convened, provided that their election is declared valid and the oath is taken. The form of the oath is regulated by organic law.




2. The functions of deputy or senator cease on the date of the convening of the newly elected Chambers or as a result of resignation, loss of voting rights, incompatibility, or death.



Article 71. Incompatibilities




1. No one can be both a deputy and a senator at the same time.




2. The status of deputy or senator is incompatible with the exercise of any public position of authority, with the exception of that of member of the Government.




3. Other cases of incompatibility are defined by organic law.



Article 72. Parliamentary Immunity




1. No Deputy or Senator can be held judicially accountable for the votes cast or the political opinions expressed in the exercise of his/her functions.




2. The Deputies and Senators are subject to criminal investigation or criminal prosecution in relation to acts which have no connection with votes cast or political opinions expressed in the exercise of their functions, but shall not be searched, detained or arrested without their prior hearing and without the consent of the Chamber to which they belong. The investigation and prosecution can only be carried out by the Public Prosecutor's Office attached to the High Court of Cassation and Justice. The High Court of Cassation and Justice shall render the judgement in the case.




3. If caught in the act, Deputies or Senators may be detained and searched. The Ministry of Justice shall inform without delay the president of the Chamber in question of the detention and the search. In case the competent Chamber comes to the conclusion that the detention lacks a proper basis, it shall revoke the measure at once.



Section 3. Legislation



Article 73. Categories of Laws




1. Parliament adopts Constitutional Revision Laws, organic laws, and ordinary laws.




2. Constitutional Revision Laws are for the purpose of amending the Constitution.




3. The following matters are regulated by organic law:







a.
the electoral system; the organization and functioning of the Permanent Electoral Authority;






b.
the organization, functioning and financing of political parties;






c.
the status of the Deputies and Senators, the determination of their compensation and other rights;






d.
the organization and holding of a referendum;






e.
the organization of the Government and of the Supreme Council of National Defense;






f.
the state of partial or total mobilization of the Armed Forces, and the state of war;






g.
the state of siege and emergency;






h.
criminal offenses, penalties and the execution thereof;






i.
the granting of amnesty or collective pardon;






j.
the status of public servants;






k.
the jurisdiction of administrative courts;






l.
the organization and functioning of the High Council of the Judiciary, the courts of law, the Public Ministry and the Court of Auditors;






m.
the general principles of property and inheritance law;






n.
the general organization of education;






o.
the organization of the local public administration, of the territory, as well as the general principles of local autonomy;






p.
the general rules concerning labor relations, trade unions, employers' associations, and social protection;






r.
the status of national minorities in Romania;






s.
the general rules dealing with religious cults;






t.
the other fields for which the Constitution stipulates the enactment of organic laws.





Article 74. Legislative Initiative




1. A legislative initiative may be brought either by the Government, or the Deputies, or the Senators, or a number of at least 100,000 citizens with the right to vote. Citizens exercising their right to legislative initiative must represent at least one-quarter of the counties of the country, and obtain at least 5,000 signatures in support of the initiative in each of those counties and the Municipality of Bucharest, respectively.




2. Fiscal matters, international issues, amnesty, or pardon cannot be the object of a legislative initiative brought by citizens.




3. The Government exercises its legislative initiative by introducing a bill to the Chamber having competence for its adoption, as a first notified Chamber.




4. Deputies, senators, and citizens who exercise the right to legislative initiative can present legislative proposals only in the form required for Government bills.




5. Legislative proposals are submitted to the Chamber first notified having competence for its adoption.



Article 75. Submission to the Chambers




1. Bills and legislative proposals concerning the ratification of treaties or other international agreements and the legislative measures relating to the implementation of such treaties and agreements, as well as Government bills of organic laws provided for in Article 31(5), Article 40(3), Article 55(2), Article 58(3), Article 73(3)(e), (k), (l), (n), (o), Article 79(2), Article 102(3), Article 105(2), Article 117(3), Article 118(2) and (3), Article 120(2), Article 126(4) and (5), and Article 142(5) shall be submitted first to the Chamber of Deputies for debate and adoption. The other bills or legislative proposals shall be submitted first to the Senate for debate and adoption.




2. The Chamber to which the bill or legislative proposal has been submitted first shall decide [the matter] within 45 days. For codes and other extremely complex laws, the time period is 60 days. If the time period expires, the bill or legislative proposal shall be considered as adopted.




3. After the Chamber to which the bill or legislative proposal has been submitted first has adopted or rejected it, it is sent to the other Chamber, which will make a final decision.




4. A provision which has first been adopted by the Chamber which was competent for its adoption under paragraph 1 is adopted as final if the other Chamber also agrees. In the opposite case, the bill or legislative proposal is referred back solely in respect of the disputed provision to the first chamber, which makes the final decision in an urgency procedure (procedură de urgentă).




5. The provisions of paragraph (4) concerning the return of the bill shall also apply in cases in which the provision is first adopted by the Chamber which does not have the decision-making power for the bill [under the terms of paragraph 1].



Article 76. Approval of Laws and Decisions




1. Organic laws and decisions regarding the rules of procedures of the Chambers are approved by majority vote of the members of each Chamber.




2. Ordinary laws and decisions are approved by majority vote of the members present in each Chamber.




3. At the request of the Government or on its own initiative, the Parliament can pass Government bills or legislative proposals in an urgency procedure, established in accordance with the rules of procedure of each Chamber.



Article 77. Promulgation of a Law




1. Laws are sent to the President of Romania for promulgation. The promulgation of the law shall take place no later than 20 days after its receipt.




2. Before the promulgation of the law, the President may return it to Parliament for reconsideration, but only once.




3. If the President has requested a reconsideration of the law or if he/she has asked that its constitutionality be examined, the promulgation of the law takes place no later than 10 days after the receipt of the law approved after reconsideration or after the receipt of the decision of the Constitutional Court which confirms its constitutionality.



Article 78. Entry into force


The law shall be published in the Monitorul Oficial al României (Official Gazette of Romania) and come into force 3 days after its publication, or on a subsequent date specified in its text.



Article 79. The Legislative Council




1. The Legislative Council is a specialized consultative organ of Parliament which advises on draft normative acts with a view to the systematization, unification, and coordination of the entire legislation. It keeps the official records of the legislation of Romania.




2. The establishment, organization, and operation of the Legislative Council is regulated by organic law.



CHAPTER II. The President of Romania



Article 80. The Role of the President




1. The President of Romania represents the Romanian state and is the guarantor of the country's national independence, unity, and territorial integrity.




2. The President of Romania ensures the observance of the Constitution and the normal functioning of public authorities. To this effect, the President acts as a mediator between the powers of the state as well as between the state and society.



Article 81. Election of the President




1. The President of Romania is elected by universal, equal, direct, secret, and free suffrage.




2. The candidate who obtains a majority of votes of the voters registered in the voting lists on the first ballot is declared elected.




3. If none of the candidates has obtained such a majority, a second ballot will be held between the two candidates who received the highest number of votes on the first ballot. The candidate who obtains the highest number of votes is declared elected.




4. No one can serve as President of Romania for more than two terms. These terms can be successive.



Article 82. Validation of Presidential Election and Presidential Oath




1. The results of the elections for the office of President of Romania are validated by the Constitutional Court.




2. The candidate whose election has been validated will take the following oath before the Chamber of Deputies and the Senate, in joint session: "I solemnly swear that I will dedicate all my strength and the best of my ability to the spiritual and material welfare of the Romanian people, that I will respect the Constitution and the laws of the country, and that I will defend democracy, the fundamental rights and freedoms of the citizens, and the sovereignty, independence, unity, and territorial integrity of Romania. So help me God!"



Article 83. Term of Office




1. The term of office of the President of Romania is five years and starts on the date on which he/she is sworn in.




2. The President of Romania remains in office until the newly elected President is sworn in.




3. The President's term of office can be extended, by organic law, in the case of war or disaster.



Article 84. Incompatibilities and Immunities




1. During his/her term, the President of Romania may not be a member of a party and is barred from exercising any other public or private office.




2. The President of Romania enjoys immunity. The provisions of article 72(1) shall apply accordingly.



Article 85. Appointment of Government




1. The President of Romania designates a candidate for the post of Prime Minister and appoints the Government on the basis of a vote of confidence from Parliament.




2. In the case of a cabinet reshuffle or if a post becomes vacant, the President dismisses and appoints the relevant members of the Government upon proposal by the Prime Minister.




3. If the political structure or composition of the Government is changed through the reshuffle process, the President of Romania shall be entitled to exercise the power regulated in paragraph 2 only with the approval of Parliament, granted following the proposal by the Prime Minister.



Article 86. Consultations with the Government


The President of Romania may consult with the Government on urgent and particularly important issues.



Article 87. Participation in Government meetings




1. The President of Romania may take part in Government meetings in which issues of national interest concerning foreign policy, national defense, and public order are discussed, and in other meetings at the request of the Prime Minister.




2. The President of Romania presides over the Cabinet meetings in which he/she takes part.



Article 88. Messages to Parliament


The President of Romania sends messages to Parliament on major political problems facing the nation.



Article 89. Dissolution of Parliament




1. After consulting with the presidents of the two Chambers and the leaders of the parliamentary groups, the President of Romania can dissolve Parliament if no vote of confidence has been obtained for the formation of the Government within 60 days of the first request, but only after the rejection of at least two requests for investiture.




2. Parliament can be dissolved only once in the course of a year.




3. Parliament cannot be dissolved during the last six months of the term of office of the President of Romania, or during a state of mobilization, war, siege or emergency.



Article 90. Referendum


The President of Romania, after consulting with Parliament, can ask the people to express their will on matters of national interest by means of referendum.



Article 91. Foreign Policy Powers




1. On behalf of Romania, the President concludes international treaties negotiated by the Government and submits them to Parliament for ratification within a reasonable time. The other treaties and international agreements are concluded, approved and ratified in accordance with the procedure established by law.




2. On proposal by the Government, the President accredits and recalls the diplomatic representatives of Romania and approves the establishment, closing, or change of the rank of diplomatic missions.




3. Diplomatic representatives of other states present their letters of accreditation to the President of Romania.



Article 92. Powers in defense matters




1. The President of Romania is the commander of the Armed Forces and chairs the Supreme Council of National Defense.




2. With the prior approval of Parliament, the President can decree the partial or general mobilization of the Armed Forces. In exceptional cases, the President's decision can be submitted to Parliament for approval afterwards, no later than five days after its adoption.




3. In the case of armed aggression directed against the country, the President of Romania takes measures to repel the aggression and to inform Parliament immediately, by means of a message. If Parliament is not in session, it will be convened by law within 24 hours of the onset of the aggression.




4. In the event of a state of mobilization or war, Parliament continues to exercise its functions during the whole relevant period; if it is not in session already, it will be convened by law [de jure] within 24 hours after the state of mobilization or war has been declared.



Article 93. Exceptional Measures




1. In accordance with the law, the President of Romania imposes the state of siege or emergency upon the entire country or upon certain territorial-administrative units and asks Parliament for the approval of the measure adopted within a maximum time period of five days following its adoption.




2. If Parliament is not in session, it will be convened by law no later than 48 hours after the declaration of martial law or of the state of emergency and will remain in session throughout these periods.



Article 94. Other Powers


The President of Romania also has the following powers:







a.
to award decorations and honorary titles;






b.
to award the ranks of marshal, general, and admiral;






c.
to make appointments to public offices in the conditions defined by the law;






d.
to grant individual pardons.





Article 95. Suspension From Office




1. If the President of Romania commits serious offenses which violate provisions of the Constitution, he/she can be suspended from office by the Chamber of Deputies and the Senate, in joint session, by majority vote of the deputies and senators, after consultations with the Constitutional Court. The President can give Parliament explanations in regard to the actions with which he/she is charged.




2. The proposal for suspension from office can be initiated by at least one-third of the deputies and senators and is brought to the attention of the President immediately.




3. If the proposal for suspension from office is approved, a referendum on the removal of the President is organized within 30 days, at the latest.



Article 96. Impeachment




1. The Chamber of Deputies and the Senate may decide the impeachment of the President of Romania for high treason with the votes of at least two-thirds of the number of deputies and senators.




2. The impeachment proposal can be initiated by a majority of the deputies and senators and must be notified to the President of Romania without delay, so that he/she may give explanations about the charges which are brought against him/her.




3. From the date of the impeachment until his/her eventual removal from office, the President is suspended by law from the exercise of his/her functions.




4. The competence to pronounce judgement in these cases lies with the High Court of Cassation and Justice. The President is removed from office by law [de jure] on the date the impeachment verdict rendered by the Court becomes final.



Article 97. Vacancy in the Office




1. The office of President of Romania becomes vacant in the case of resignation, discharge from office, permanent inability to discharge the duties of the office, or death.




2. Within three months of the date on which the vacancy of the position of President of Romania occurred, the Government will organize elections for a new President.



Article 98. The Interim Period




1. If the office of President becomes vacant, if the President is suspended from office, or if he/she is temporarily unable to discharge his/her duties, the office will be filled in the interim by the President of the Senate or the President of the Chamber of Deputies, in that order.




2. The powers regulated in Articles 88-90 shall not be exercised by the Acting President during the interim period.



Article 99. Accountability of the Interim President


If the person acting as President of Romania in the interim period commits serious offenses which violate the provisions of the Constitution, Article 95 and Article 98 shall apply accordingly.



Article 100. Acts of the President




1. In the exercise of his/her powers, the President of Romania issues decrees which are published in the Monitorul Oficial al României. Failure to publish makes the decree void.




2. Decrees issued by the President of Romania in the exercise of his/her powers listed in Article 91, paragraphs 1 and 2, Article 92, paragraphs 2 and 3, Article 93, paragraph 1, and Article 94, subparagraphs (a), (b), and (d) are countersigned by the Prime Minister.



Article 101. Remuneration and Other Rights


The remuneration and other rights of the President of Romania are regulated by law.



CHAPTER III. The Government



Article 102. Role and Structure




1. In accordance with its government program approved by Parliament, the Government ensures the implementation of the domestic and foreign policies of the country and is responsible for the general management of the public administration.




2. In the exercise of its powers, the Government cooperates with the social bodies concerned.




3. The Government consists of a Prime Minister, ministers, and other members specified by organic law.



Article 103. Investiture




1. The President of Romania appoints a candidate for the office of Prime Minister after consulting the party disposing of an absolute majority in Parliament or, if no such party exists, after consulting the parties represented in Parliament.




2. Within 10 days of his/her appointment, the candidate for the office of Prime Minister will ask for a vote of confidence from Parliament for his/her program and the list of ministers.




3. The program and the list are discussed by the Chamber of Deputies and the Senate in joint session. Parliament grants confidence to the government by the vote of the majority of the deputies and senators.



Article 104. Oath of Allegiance




1. The Prime Minister, ministers, and other members of the Government shall individually take the oath provided for in Article 82 before the President of Romania.




2. The Government as a whole and each member individually exercise their functions from the time they are sworn in.



Article 105. Incompatibilities




1. The office of a member of the Government is incompatible with the exercise of any other public function with authority, with the exception of that of deputy or senator. It is also incompatible with the exercise of a position as professional representative paid by a commercial organization.




2. Other incompatibilities are established by organic law.



Article 106. End of Government Membership


Membership in the Government is terminated by resignation, removal from office, loss of voting rights, incompatibility, or death, as well as in other cases established by law.



Article 107. The Prime Minister




1. The Prime Minister directs the Government and coordinates the activity of its members in respect of the powers and duties conferred upon them. In addition, he/she presents to the Chamber of Deputies or the Senate reports and statements on Government policy which are discussed on a priority basis.




2. The President of Romania cannot dismiss the Prime Minister.




3. If the Prime Minister finds himself/herself in one of the situations provided for in Article 106-with the exception of a removal from office-or if he/she is unable to discharge his/her functions, the President of Romania shall designate another member of the Government as interim Prime Minister to exercise the powers of Prime Minister until a new Government is formed. The interim period resulting from the inability of the Prime Minister to exercise his/her functions comes to an end if he/she resumes his/her activities in the Government.




4. The provisions of paragraph 2 shall apply accordingly to the other members of the Government, upon proposal by the Prime Minister, for a period of no more than 45 days.



Article 108. Government Measures




1. The Government issues decisions and ordinances.




2. Decisions are issued in order to organize the implementation of laws.




3. Ordinances are issued under a special enabling law, within the limits and in accordance of the provisions thereof.




4. The decisions and ordinances issued by the Government are signed by the Prime Minister, countersigned by the ministers charged with their execution, and published in the Monitorul Oficial al Romăniei. The decision or ordinance is void if it is not published.


Decisions of a military nature are transmitted only to the institutions concerned.



Article 109. Accountability of Government Members




1. The Government is politically accountable only to Parliament for its entire activity. Each member of the Government is politically accountable, jointly with the other members, for the Government's activities and measures.




2. Only the Chamber of Deputies, the Senate, and the President of Romania have the right to call for the prosecution of members of the Government for actions carried out in the exercise of their functions. If prosecution is requested, the President of Romania can order that the Government members be suspended from their positions. Any Government member on trial is suspended from his/her position. The Supreme Court of Justice has the competence to rule on the case.




3. The grounds for accountability and the punishments applicable to members of the Government are regulated by a law on ministerial accountability.



Article 110. End of Term




1. The Government exercises its functions until the validation of the general parliamentary elections.




2. The Government resigns from office on the date Parliament withdraws its confidence or if the Prime Minister finds himself/herself in one of the situations defined in Article 106 - with the exception of removal from office - or if he/she is unable to exercise his/her functions for more than 45 days.




3. In the situations stipulated in paragraph 2, the provisions of Article 103 shall apply accordingly.




4. The Government whose term of office has expired in accordance with paragraphs 1 and 2 will carry out only those functions which are necessary for taking care of public business until the members of the new Government are sworn in.



CHAPTER IV. Relations Between Parliament and Government



Article 111. Information of Parliament




1. The Government and the other bodies of public administration, in the framework of the monitoring of their activity by Parliament, must provide the information and documents requested by the Chamber of Deputies, the Senate, or the parliamentary committees through their chairmen. If a legislative initiative involves the modification of the provisions of the state budget or the state social security budget, the request for information is mandatory.




2. The members of the Government are entitled to attend the proceedings of Parliament. If their presence is requested, their attendance is mandatory.



Article 112. Questions, Interpellations and Simple Motions




1. The Government and each of its members are under a duty to respond to the questions or interpellations formulated by deputies or senators, in the conditions defined by the rules of procedure of the two Chambers of Parliament.




2. The Chamber of Deputies or the Senate can approve a motion expressing its position on a matter of domestic or foreign policy, or, as the case may be, on a matter that has been the subject of an interpellation.



Article 113. Censure Motion




1. The Chamber of Deputies and the Senate, in joint session, can withdraw the confidence given to the Government by passing a censure motion by the vote of a majority of the deputies and senators.




2. The censure motion can be initiated by at least one-fourth of the total number of deputies and senators and is communicated to the Government on the date that it is tabled.




3. The censure motion is discussed three days after it is tabled in the joint session of the two houses.




4. If the censure motion is rejected, the deputies and senators who signed it cannot initiate another censure motion in the same session, with the exception of the case in which the Government assumes responsibility in accordance with Article 114.



Article 114. Government Responsibility




1. The Government may make the approval of a program, a statement of general policy or a bill an issue of its responsibility before the Chamber of Deputies and the Senate sitting in joint session.




2. The Government is dismissed if a censure motion, tabled within three days of the presentation of the program, the general policy statement, or the bill, is passed in the conditions established in Article 113.




3. If the Government has not been dismissed in accordance with paragraph 2, the bill presented, amended or completed, as the case may be, with the amendments accepted by the Government, is considered to be adopted, and the implementation of the program or statement of general policy becomes mandatory for the Government.




4. If the President of Romania requests the reconsideration of a law approved in accordance with paragraph 3, the debate on it will take place in a joint session of the two houses.



Article 115. Delegated Legislation




1. Parliament can pass a special law to empower the Government to issue ordinances in areas falling outside the scope of organic laws.




2. The enabling law determines, on a mandatory basis, the field of application for the ordinance and the deadline within which it may be issued.




3. If the enabling law so requests, the ordinance will be submitted to Parliament for approval, in accordance with the legislative procedure, before the deadline of the enabling law expires. If the deadline is not respected the ordinance ceases to be effective.




4. The Government may adopt emergency ordinances only in exceptional situations the regulation of which cannot be postponed; it is under an obligation to give the reasons for the urgency of the measure in the text of the ordinance.




5. An emergency ordinance shall only come into force after it has been submitted for debate in an urgency procedure to the Chamber first notified as having the competence for its adoption, and after it has been published in the Monitorul Oficial al României. If not in session, the Chambers shall be convened compulsorily within five days of the submission of the ordinance, or, as the case may be, of its forwarding. If the Chamber in question does not make a decision on the ordinance within 30 days following submission, the ordinance shall be considered as adopted and shall be transmitted to the other Chamber, which shall also decide the matter in an urgency procedure. An emergency ordinance containing norms of the same kind as an organic law must be approved by the majority provided for in article 74(1).




6. Emergency ordinances may not be adopted in the field of constitutional laws; they may not affect the status of fundamental institutions of the state, the rights, freedoms and duties stipulated in the Constitution, and the voting rights, and may not envisage measures for the forcible transfer of certain assets into public property.




7. The ordinances which are submitted to Parliament shall be approved or rejected by a law which must equally contain the ordinances which have ceased to be effective according to paragraph 3.




8. The law approving or rejecting an ordinance shall regulate, if necessary, the required measures dealing with the legal effects produced by the ordinance during its application.



CHAPTER V. Public Administration



Section 1. Central Public Administration



Article 116. Structure




1. The ministries are organized under the direction of the Government.




2. Other specialized bodies can be organized under the direction of the Government or of the ministries or as autonomous administrative authorities.



Article 117. Establishment




1. The ministries are established and organized and operate in accordance with the law.




2. The Government and the ministries can establish, with the approval of the Court of Auditors, specialized bodies under their direction, but only in cases in which the law grants them the power to do so.




3. Autonomous administrative authorities may be established by organic law.



Article 118. The Armed Forces




1. The Army is subject solely to the will of the people for the purpose of guaranteeing the sovereignty, independence, and unity of the state, the territorial integrity of the country, and constitutional democracy. The Army shall contribute to the collective defense in military alliance systems and take part in peace keeping or peace restoring missions in the conditions defined by law and the international treaties to which Romania is a party.




2. The structure of the national defense system, the preparation of the population, the economy, and the territory for defense as well as the status of military personnel shall be regulated by an organic law.




3. The provisions of paragraphs 1 and 2 shall apply accordingly to the other components of the Armed Forces established in accordance with the law.




4. The organization of military or paramilitary activities outside the framework of a state authority is prohibited.




5. Foreign troops may enter into, or pass through, or carry out operations, or be stationed in the Romanian territory only under the terms of the law or the international treaties to which Romania is a party.



Article 119. The Supreme Council for National Defense


The Supreme Council for National Defense organizes and coordinates, in a uniform manner, the activities related to national security and the defense of the country, its participation in the maintenance of international security and collective defense in military alliance systems, as well as in peace keeping or peace restoring operations.



Section 2. Local Public Administration



Article 120. Basic Principles




1. The public administration in territorial-administrative units is based on the principle of decentralization, local autonomy, and decentralization of public services.




2. In the territorial-administrative units with a significant national minority, provision shall be made for the oral and written use of the respective minority language in the relations with the local administrative authorities and the decentralized public services, in the terms defined by the organic law.



Article 121. Communal and City Authorities




1. The public administration authorities, through which local autonomy is implemented in the communes and cities, are the elected local councils and the mayors elected in accordance with the law.




2. The local councils and the mayors cooperate as autonomous administrative authorities and manage public affairs in the communes and cities in accordance with the law.




3. Authorities according to paragraph 1 may also be set up in territorial-administrative subdivisions of municipalities.



Article 122. The County Council




1. The county council is the public administration authority in charge of coordinating the activity of the communal and city councils, for the purpose of carrying out public services of interest to the county.




2. The county council is elected and operates in accordance with the law.



Article 123. The Prefect




1. The Government appoints a prefect in each county and in the Bucharest Municipality.




2. The prefect is the representative of the Government at the local level and directs the decentralized public services of the ministries and the other bodies of the state administration in the territorial-administrative units.




3. The powers of the prefect are established by organic law.




4. There exist no hierarchical relationships between the prefects, on the one side, and the local councils, the mayors, the county councils and their presidents, on the other.




5. The prefect may challenge before the administrative law courts an act of the county council, the local council, or the mayor if he/she believes that the decree is illegal. The challenged act shall be suspended by law.



CHAPTER VI. Judicial Authority



Section 1. Courts of Justice



Article 124. Carrying Out Justice




1. Justice is carried out in the name of the law.




2. Justice is impartial and the same for all citizens.




3. The judges are independent and subject only to the law.



Article 125. Rules Governing Judges




1. Judges appointed by the President of Romania shall be irremovable in accordance with the law.




2. The proposals for appointment of judges, their promotion and transfer as well as sanctions against judges shall be within the exclusive competence of the High Council of the Judiciary, under the terms of its organic law.




3. The position of judge is incompatible with any other public or private office, with the exception of teaching positions in higher education.



Article 126. Courts of Law




1. Justice is administered by the High Court of Cassation and Justice and the other courts of law established by law.




2. The jurisdiction of the courts of law and the judicial procedure are exclusively regulated by law.




3. The High Court of Cassation and Justice ensures the uniform interpretation and implementation of the law by the other courts of law in all matters falling within its jurisdiction.




4. The composition of the High Court of Cassation and Justice and the rules governing its functioning are established by organic law.




5. It is prohibited to set up courts with special jurisdiction. Courts specialized in certain areas of law may be set up by an organic law which may provide, as the case may be, for the participation of persons from outside the judiciary.




6. The judicial control of administrative measures taken by public authorities by way of litigation before the administrative law courts is guaranteed, with the exception of those acts which concern the relations with Parliament and the military command acts. The jurisdiction of the courts which are competent to adjudicate administrative law disputes extends to the decision of applications filed by persons claiming a violation of their rights by ordinances, or by provisions in those ordinances that have been declared unconstitutional.



Article 127. Public Character of Court Hearings


Court hearings are public, except for cases stipulated by law.



Article 128. Use of Native Language and Interpreters in Court




1. The judicial process is carried out in the Romanian language.




2. Romanian citizens belonging to national minorities have the right to express themselves in their native language before the courts of law, in the terms defined by the organic law.




3. The modalities for the exercise of the right stipulated in paragraph 2, including the use of interpreters and translations, shall be regulated in a way which does not impede the smooth administration of justice and does not cause additional costs to the persons involved.




4. Foreign citizens and stateless persons who do not understand or do not speak the Romanian language are entitled to study the court files and to follow the proceedings, to speak in court and to present a concluding statement, by using an interpreter; in criminal lawsuits, the exercise of this right shall be free of charge.



Article 129. Contesting Decisions


The parties concerned and the Public Ministry may bring appeals against court decisions in the conditions defined by the law.



Article 130. Court Police


The courts of law have police forces at their disposal.



Section 2. The Public Ministry



Article 131. Role of the Public Ministry




1. In the judicial area, the Public Ministry represents the general interests of society and defends the legal order as well as the rights and freedoms of the citizens.




2. The Public Ministry exercises its powers through public prosecutors, organized as public prosecutors offices, in accordance with the law.




3. Public prosecutor's offices attached to courts of law shall direct and supervise the criminal investigations carried out by the police in accordance with the law.



Article 132. Basic Rules for Prosecutors




1. The prosecutors carry out their activity in accordance with the principles of legality, impartiality, and hierarchical control under the authority of the Minister of Justice.




2. The office of public prosecutor is incompatible with any other public or private office, with the exception of teaching positions in higher education.



Section 3. The High Council of the Judiciary



Article 133. Role and Structure




1. The High Council of the Judiciary guarantees the independence of the judiciary.




2. The High Council of the Judiciary is composed of 19 members, of whom:







a.
14 are elected by the general meeting of the Council and confirmed by the Senate; they are divided into two sections, one for the judges and the other for the public prosecutors; the first section is composed of 9 judges, and the second of 5 public prosecutors;






b.
2 representatives of civil society, experts in law, who enjoy a high professional and moral reputation, to be elected by the Senate; they shall only participate in plenary proceedings of the Council;






c.
the Minister of Justice, the President of the High Court of Cassation and Justice, and the Attorney General of the Public Prosecutor's Office attached to the High Court of Cassation and Justice.






3. The President of the High Council of the Judiciary is elected for a non-renewable term of one year among the members listed under paragraph 2(a).




4. The term of office of the members of the High Council of the Judiciary is 6 years.




5. The High Council of the Judiciary takes its decisions by secret ballot.




6. The President of Romania presides at the meetings of the High Council of the Judiciary in which he/she takes part.




7. Decisions by the High Council of the Judiciary shall be final and irrevocable, except those listed in article 134(2).



Article 134. Duties




1. The High Council of the Judiciary proposes to the President of Romania the appointment of judges and prosecutors, with the exception of trainees, in accordance with the law.




2. The sections of High Council of the Judiciary serve as disciplinary courts for judges and public prosecutors, based on a procedure established by its organic law. In these cases, the Minister of Justice, the President of the High Court of Cassation and Justice, and the Attorney General of the Public Prosecutor's Office are not entitled to vote.




3. Disciplinary decisions by the High Council of the Judiciary may be challenged before the High Court of Cassation and Justice.




4. The High Council of the Judiciary shall also perform the other duties enumerated in its organic law, in order to fulfill its role as guarantor of the independence of the judiciary.



TITLE IV. ECONOMY AND PUBLIC FINANCE



Article 135. The Economy




1. The economy of Romania is a free market economy, based on free enterprise and competition.




2. The state is expected to ensure:







a.
free trade, protection of loyal competition, the creation of a favorable framework for the use of all production factors;






b.
the protection of national interests in economic, financial, and currency transactions;






c.
the stimulation of national scientific and technological research, arts and protection of copyright;






d.
the exploitation of natural resources in accordance with the national interest;






e.
the restoration and protection of the environment, as well as the preservation of ecological balance;






f.
the creation of the necessary conditions for improving the quality of life;






g.
implementation of regional development policies in compliance with the objectives of the European Union.





Article 136. Property




1. Property may be public or private.




2. Public property is guaranteed and protected by the law and belongs to the State or the territorial-administrative units.




3. The mineral resources which are of public interest, the airspace, water resources that can be used for power production in the public interest, beaches, the territorial sea, the natural resources of the economic zone and the continental shelf as well as other assets defined by law constitute exclusive public property.




4. Public property is non-transferable. Under the terms of the organic law, public property can be managed by autonomous entities or public institutions, or can be licensed or leased; it can also be transferred to public utility institutions for free use.




5. Private property is inviolable in accordance with the organic law.



Article 137. Financial System




1. The generation, management, use and control of the financial resources of the state, of territorial-administrative units, and of public institutions will be regulated by law.




2. The national currency is the Leu, with its subdivision, the Ban. In case of Romania's accession to the European Union, the replacement of the nationally currency by the EU currency and its circulation may be regulated by organic law.



Article 138. Public Budget




1. The national public budget incorporates the state budget, the state social security budget, and the local budgets of the communes, cities, and counties.




2. Each year the Government prepares the draft state budget and the draft state social security budget which it submits separately to Parliament for approval.




3. If the law on the state budget and the law on the state social security budget are not approved at least three days before the end of the budget year, the state budget and the state social security budget for the previous year will continue to be in effect until new budgets are approved.




4. The local budgets are prepared, approved, and executed in accordance with the law.




5. No budgetary expenditure can be approved unless the source of financing has been established.



Article 139. Taxes, Duties, and other Contributions




1. Taxes, assessments, and any other revenues for the state budget and the state social security budget are established exclusively by law.




2. Local taxes and duties are established by the local or county councils, within the limits and under the terms of the law.




3. Contributions made for the establishment of funds shall only be used for their original purpose as established by the law.



Article 140. The Court of Auditors




1. The Court of Auditors monitors the generation, administration, and use of the financial resources of the State and the public sector. The disputes resulting from the activity of the Court shall be settled by specialized courts of law under the terms established by the organic law.




2. The Court of Auditors presents an annual report to Parliament on the management accounts of the national public budget in the past budget year, including any irregularities found.




3. At the request of the Chamber of Deputies or the Senate, the Court monitors the management of public resources and reports its findings.




4. The members of the Court of Auditors (auditors) are appointed by Parliament for a term of 9 years which cannot be extended or renewed. They are independent in the exercise of their functions and cannot be removed during their term of office. With regard to incompatibilities they are subject to the same regulations as judges.




5. One-third of the auditors are renewed by Parliament every 3 years, under the terms established by the organic law of the Court.




6. Parliament is entitled to revoke the auditors in the conditions and under the terms established by the law.



Article 141. The Economic and Social Council


The Economic and Social Council serves as an advisory body to the Government and Parliament in the fields enumerated in the organic law governing its establishment, organization and functioning.



TITLE V. THE CONSTITUTIONAL COURT



Article 142. Structure




1. The Constitutional Court is the guarantor of the supremacy of the Constitution.




2. The Constitutional Court is composed of 9 justices, appointed for a nine-year term, which cannot be extended or renewed.




3. Three justices are appointed by the Chamber of Deputies, three by the Senate, and three by the President of Romania.




4. The members of the Constitutional Court elect a president by secret ballot for a three-year term.




5. Every three years one-third of the membership of the Constitutional Court is renewed in accordance with the terms of the Court's organic law.



Article 143. Conditions for Appointment


The justices of the Constitutional Court must have superior legal education, high professional competence, and at least 18 years of experience in the legal profession or at university law faculties.



Article 144. Incompatibilities


The office of member of the Constitutional Court is incompatible with any other public or private office, with the exception of teaching positions at university law faculties.



Article 145. Independence and Irremovability


The members of the Constitutional Court are independent in the exercise of their mandate and cannot be removed during the course of their term.



Article 146. Functions


The Constitutional Court has the following functions:







a.
to pronounce on the constitutionality of laws before their promulgation upon request of the President of Romania, one of the presidents of the two Chambers, the Government, the High Court of Cassation and Justice, the People's Attorney, at least 50 deputies or 25 senators, as well as on its own initiative [ex officio] on proposals for the amendment of the Constitution;






b.
to pronounce on the constitutionality of treaties or other international agreements upon request by one of the presidents of the two Chambers, or at least 50 deputies or 25 senators;






c.
to pronounce on the constitutionality of the rules of procedure of Parliament at the request of one of the presidents of the two Chambers, a parliamentary group, at least 50 deputies or 25 senators;






d.
to decide on objections as to the unconstitutionality of laws and ordinances brought u before courts of law or commercial arbitration tribunals; the objection of unconstitutionality may also be brought up directly by the People's Attorney;






e.
to solve legal disputes of a constitutional nature between public authorities, upon request of the President of Romania, one of the presidents of the two Chambers, the Prime Minister, or of the President of the High Council of the Judiciary;






f.
to ensure the observance of the procedure prescribed for the election of the President of Romania and to confirm the election results;






g.
to ascertain the existence of circumstances which justify an interim in the exercise of the office of President of Romania and to communicate its findings to Parliament and the Government;






h.
to provide an advisory opinion on the proposal to suspend the President of Romania from office;






i.
to ensure compliance with the procedure for organizing and holding a referendum and to confirm its results;






j.
to examine the compliance with the conditions for the exercise of the right to legislative initiative by the citizens;






k.
to decide on disputes regarding the constitutionality of a political party;






l.
to perform all other functions assigned to it by the organic law of the Court.





Article 147. Decisions of the Constitutional Court




1. The provisions of the laws and ordinances in force, as well as those of the regulations which are found to be unconstitutional shall cease to be legally effective 45 days after the publication of the decision of the Constitutional Court if Parliament or the Government do not bring the unconstitutional provisions into conformity with the Constitution before the end of this period. During this period the application of the provisions found to be unconstitutional shall be suspended by law [de jure].




2. In the case of the unconstitutionality of a law, Parliament is obliged to reconsider the provisions in question before the promulgation of the law in order to bring them into conformity with the Constitution.




3. If the constitutionality of a treaty or international agreement has been pronounced in accordance with Article 146(b), such treaty or agreement cannot be the object of an objection of unconstitutionality. A treaty or international agreement found to be unconstitutional shall not be ratified.




4. Decisions of the Constitutional Court shall be published in the Monitorul Oficial al Romăniei. As from their publication decisions shall be generally binding and effective only for the future.



TITLE VI. EURO-ATLANTIC INTEGRATION



Article 148. Integration into the European Union




1. Romania's accession to the constituent treaties of the European Union with the objective of transferring certain powers to community institutions and of jointly exercising with the other member states the powers regulated in those treaties shall be decided by a law adopted by the Chamber of Deputies and the Senate in joint session, with a majority of two-thirds of the deputies and senators.




2. As a result of the accession, the provisions of the constituent treaties of the European Union as well as the other mandatory community rules take precedence over conflicting provisions of national law, in conformity with the terms of the Accession Act.




3. The provisions of paragraph 1 and 2 shall apply accordingly to the accession to the acts amending the constituent treaties of the European Union.




4. Parliament, the President of Romania, the Government and the judicial authority guarantee the implementation of the obligations resulting from the Accession Act and the provisions mentioned in paragraph 2.




5. The Government transmits the draft proposals for mandatory acts to the two Chambers of Parliament before they are submitted to institutions of the European Union for approval.



Article 149. Accession to the North Atlantic Treaty


Romania's accession to the North Atlantic Treaty shall be decided by a law adopted by the Chamber of Deputies and the Senate in joint session, with a majority of two-thirds of the deputies and senators.



TITLE VII. AMENDMENT OF THE CONSTITUTION



Article 150. Amendment Initiative




1. Constitutional amendments can be initiated by the President of Romania upon proposal by the Government, at least one-fourth of the deputies or senators, as well as at least 500,000 citizens eligible to vote.




2. Citizens who initiate a constitutional amendment must represent at least half the counties of the country, and in each of these counties and in the Bucharest Municipality, at least 20,000 signatures supporting this initiative must be obtained.



Article 151. Amendment Procedure




1. The amendment draft or proposal must be approved in the Chamber of Deputies and the Senate by at least a two-thirds majority of the members of each Chamber.




2. If no agreement can be reached by a mediation procedure, the Chamber of Deputies and the Senate will decide in joint session by a vote of at least three-fourths of the deputies and senators.




3. The revision is final after being approved by a referendum organized within 30 days of the approval of the draft of the recommendation for revision.



Article 152. Limits to Constitutional Amendments




1. The provisions of the present Constitution concerning the national, independent, unitary, and indivisible character of the Romanian state, the Republic as the form of government, territorial integrity, the independence of the judicial system, political pluralism, and the official language may not be the object of a constitutional amendment.




2. Similarly, no amendment shall be adopted if it would result in the elimination of the fundamental rights and freedoms of citizens or of the guarantees of these rights and freedoms.




3. The Constitution may not be amended during periods of martial law, a state of emergency or during wartime.



TITLE VIII. FINAL AND TEMPORARY PROVISIONS



Article 153. Enactment


The present Constitution shall come into the force on the date of its adoption by referendum. On the same day, the Constitution of 21 August 1965 is and remains repealed in its entirety.



Article 154. Temporary Conflict of Laws




1. Laws and all other normative acts will remain in effect, to the extent that they do not contravene the provisions of the present Constitution.




2. Within 12 months of the enactment of the law on its organization, the Legislative Council will examine the conformity of the existing legislation with the present Constitution and will make the appropriate recommendations to Parliament or the Government, as the case may be.



Article 155. Transitory provisions




1. The bills and legislative proposals which were pending before Parliament at the time of entry into force of the revision law shall be debated and adopted in conformity with the constitutional provisions existing before the revision law came into force.




2. The institutions set up by the Constitution which existed at the time of entry into force of the revision law shall continue to operate until the establishment of the new institutions.




3. The provisions of paragraph 1 of Article 83 shall apply from the beginning of the next presidential term.




4. The provisions regarding the High Court of Cassation and Justice shall be implemented within two years at the latest after the coming into force of the revision law.




5. The judges currently in office at the Supreme Court of Justice and the members of the Court of Auditors shall continue in their functions until the expiry of the term for which they have been appointed. To ensure the partial renewal of the Court of Auditors every 3 years, the current members of the Court may be appointed for another term of 3 or 6 years upon expiry of their present term.




6. Until the establishment of specialized courts of law, the disputes resulting from the activity of the Court of Auditors shall be settled by ordinary courts of law.



Article 156. Republication of the Constitution


The law for the revision of the Constitution shall be published in the Monitorul Oficial al Romăniei within 5 days after its adoption. The Legislative Council shall update the denominations and renumber the texts, and republish the Constitution in the amended and completed version after its approval by referendum.

